MDU RESOURCES GROUP, INC. 1200 West Century Avenue Mailing Address: P.O. Box 5650 Bismarck, ND 58506-5650 (701) 222-7900 September 2, 2011 Via EDGAR Transmission Anne Parker, Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet NE Washington, D.C.20549 Re: MDU Resources Group, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 23, 2011 File No. 1-3480 Dear Ms. Parker: We have received your letter dated August 31, 2011, and have reviewed the comments and begun the preparation of our response.As discussed with Suying Li on the telephone yesterday, we will be providing our response no later than September 30, 2011. Please do not hesitate to contact me if you have any questions or concerns. Sincerely, /s/ Nicole A. Kivisto Nicole A. Kivisto Vice President, Controller and Chief Accounting Officer c:Ethan Horowitz Suying Li Doran Schwartz Walter Godlewski
